Motion for reargument is granted and the order of June 7,1960 (ante, p. 640) of this court is vacated. Upon reargument the judgment appealed from is unanimously modified on the law, on the facts and in the exercise of discretion to the extent of ordering a new trial as to all defendants except the defendant Cantor and, as so modified, the judgment is affirmed, -with costs to appellants as against plaintiffs-respondents and with costs to defendant-respondent Cantor as against defendant Pennsylvania Railroad Company. Concur — Botein, P. J., Breitel, Stevens and Bergan, JJ.